

115 HR 483 IH: No Funding for Sanctuary Campuses Act
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 483IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Hunter (for himself, Mr. Barletta, Mr. McClintock, Mr. LaMalfa, Mr. Allen, Mr. Jones, Mr. Rohrabacher, Mr. Biggs, Mr. Babin, Mr. Gohmert, Mr. Grothman, Mr. Graves of Louisiana, Mr. Cramer, and Mr. Brat) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend title IV of the Higher Education Act of 1965 to prohibit the provision of funds under such
			 title to institutions of higher education that violate the immigration
			 laws, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Funding for Sanctuary Campuses Act. 2.Treatment of sanctuary campuses (a)In generalPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by adding at the end the following:
				
					493E.Treatment of sanctuary campuses
						(a)Definition
 (1)In generalFor purposes of this section, the term sanctuary campus means any institution of higher education (as defined in section 102) that— (A)has in effect an ordinance, policy, or practice that prohibits or restricts any institutional entity, official, or personnel from—
 (i)sending, receiving, maintaining, or exchanging with any Federal, State, or local government entity information regarding the citizenship or immigration status (lawful or unlawful) of any individual;
 (ii)complying with a request lawfully made by the Secretary of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 or 1357) to comply with a detainer for, or notify about the release of, an individual; or
 (iii)otherwise complying with section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373);
 (B)brings in, or harbors, an alien in violation of section 274(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1324(a)(1)(A));
 (C)renders an alien who lacks a lawful immigration status in the United States eligible for any postsecondary education benefit provided on the basis of residence within a State (or a political subdivision of a State) to the same extent as a citizen or national of the United States is eligible for such benefit; or
 (D)has in effect a policy or practice that either prohibits, or in effect prevents, the Secretary of Homeland Security from gaining access to campuses or access to students (who are 17 years of age or older) on campuses, for purposes of Department of Homeland Security recruiting in a manner that is at least equal in quality and scope to the access to campuses and to students that is provided to any other employer.
 (2)ExceptionsAn institution of higher education shall not be considered a sanctuary campus for purposes of this section based solely on the institution having a policy under which its officials, with respect to an individual who comes forward as a victim or a witness to a criminal offense, will not—
 (A)send, receive, maintain, or exchange with any Federal, State, or local government entity information regarding the citizenship or immigration status (lawful or unlawful) of the individual; or
 (B)comply with a request made by the Secretary of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 or 1357) to comply with a detainer for, or notify about the release of, the individual.
 (b)Determination by Secretary of Homeland SecurityWhenever the Secretary of Homeland Security makes a determination that an institution of higher education is a sanctuary campus, the Secretary—
 (1)shall transmit a notice of the determination to the Secretary of Education; and (2)shall publish in the Federal Register a notice of the determination and the effect of the determination on the eligibility of the institution for funding under this title.
 (c)Effect of determinationAn institution determined under subsection (b) to be a sanctuary campus is ineligible to receive funds under this title.
 (d)Sense of CongressIt is the sense of the Congress that providing the public benefit of in-State tuition to an alien who lacks lawful immigration status in the United States creates an incentive for illegal immigration and encourages and induces aliens to come to, enter, or reside in the United States, as described in section 274(a)(1)(A)(iv) of the Immigration and Nationality Act (8 U.S.C. 1324(a)(1)(A)(iv))..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 90 days after the date of the enactment of this Act.
			